Bonds.com Group, Inc. 10-K Exhibit 10.63 Execution Version PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION. LICENSING AND SERVICES AGREEMENT AMONG BONDS.COM, INC. AND BONDS.COM GROUP, INC., ON BEHALF OF THEMSELVES AND THEIR CONTROL AFFILIATES, AND UBS SECURITIES LLC DATED JANUARY 11, 2009 - 1 - Execution Version LICENSING AND SERVICES AGREEMENT This Licensing and Services Agreement (“Agreement”) is entered into effective as of the 11th day of January, 2010 (“Effective Date”), by and between Bonds.com Group, Inc., a publicly traded company, and Bonds.com, Inc., a broker-dealer registered with the SEC under the Exchange Act and a member firm of FINRA (on behalf of themselves and their Control Affiliates) (collectively referred to herein as “Bonds.com”), and UBS Securities LLC, a broker-dealer registered with the SEC under the Exchange Act and a member firm of FINRA (“UBS”). RECITALS WHEREAS, Bonds.com operates BondStation Pro that permits Bonds.com Users to anonymously display indications of interest to purchase or sell Securities to/from other Bonds.com Users through Bonds.com, acting as riskless principal, and to effect Transactions; WHEREAS, Bonds.com intermediates any transaction effected by Bonds.com Users on the Bonds.com Platform by acting in a riskless principal capacity for any Security that is purchased or sold on the Bonds.com Platform; and WHEREAS, contemporaneously with the execution of this Agreement, UBS will enter into the InterDealer Agreement; WHEREAS, contemporaneously with the execution and delivery of this Agreement, Bonds.com Group, Inc. and UBS Americas, Inc. are executing and delivering a Unit Purchase Agreement and related documents. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, on the basis of the representations, warranties, and covenants contained in this Agreement, agree, subject to the terms and conditions contained herein, as follows: AGREEMENT 1.Definitions For the purposes of this Agreement: a.“Access Code” means an access code that corresponds to the Authorized User Identification assigned by either Party to an Authorized User. b.“Affiliate” means any Person controlling, controlled by, or under common control with a Person within the meaning of the Exchange Act. c.“Agreement” means this Licensing and Services Agreement and all annexes, schedules and exhibits thereto. d.“Applicable Law” means any domestic or foreign, federal, state or local statute, law, ordinance, policy, guidance, rule, administrative interpretation, regulation, order, writ, injunction, directive, judgment, decree or other legal requirement, of any Governmental Authority or Self-Regulatory Organization applicable the Transactions contemplated under this Agreement, including without limitation, any of the following:(a) the Securities Act, (b) the Exchange Act, (c) the Investment Company Act of 1940, as amended, (d) the Investment Advisers Act of 1940, as amended, and (e) the USA PATRIOT Act, as amended. - 2 - Execution Version e.“Authorized User” means any person authorized by UBS or Bonds.com to access the System on behalf of Bonds.com,
